DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 10-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al. US Pat. 8742406. 	Regarding claim 1, Leung teaches a method of making an optical element (210+208, fig. 2) (col. 5/lines 10-12), the method comprising:  	applying a polymer (PU/polyurethane 208, fig. 2) (col. 5 / line 10) to a mold (206, fig. 2) (col. 5/line 8), the mold (205) having microstructures (concave bottom surface, fig. 2) with the polymer (208) flowing into the microstructures when applied to the mold (206);  	pressing (col. 5 /line 13) an inorganic substrate (glass substrate 210, fig. 2) (col. 5/line 12) onto the polymer (208);  	curing (col. 5 /line 15)  the polymer (208) to fix the polymer (208) to the inorganic substrate (210) to form the optical element (210+208) from the polymer (208) and the inorganic substrate (210), the optical element (210+208) having microstructures (convex top surface, fig. 2) formed by the microstructures (concave bottom surface, fig. 2) in the mold (206); and  	releasing (lifted off, col.5/line 15) the optical element (210+208) from the mold (206) (Leung et al., fig. 2).  	Regarding claim 2, Leung teaches the method of claim 1, further comprising applying a sacrificial layer (photoresist 202, fig. 2) (col.5/lines 1-2) to the mold (206) before applying the polymer(208)  to the mold (206) (see fig. 2 sequence) (Leung et al., fig. 2).  	Regarding claim 3, Leung teaches the method of claim 2, wherein the sacrificial layer (202) is a photoresist material (col. 5/lines 1-2), organic polymer, or silicon nitride (Leung et al., fig. 2).  	Regarding claim 10, Leung teaches the method of claim 1, wherein curing the polymer (208) to the inorganic substrate (210) includes curing the polymer (208) and the inorganic substrate (210) (Leung et al., fig. 2). The polymer is cured as the polymer is on the inorganic substrate, hence both the polymer and the inorganic substrate are considered to be cured.  	Regarding claim 11, Leung teaches the method of claim 10, wherein the curing includes an ultraviolet curing process (cured in UV chamber, col. 5/line 15) (Leung et al., fig. 2).  	Regarding claim 18, Leung teaches the method of claim 1, wherein the mold (206) is nickel plated (col. 5/lines 3-5) (Leung et al., fig. 2). 	Claims 1 (alternate rejection) and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oganesian US PGPub. 2021/0172581. 	Regarding claim 1, Oganesian teaches a method of making an optical element (62, fig. 4A-4C) [0027], the method comprising:  	applying a polymer (polydimethylsiloxane 56, fig. 4B) [0026] to a mold (52, fig. 4B) [0026], the mold (52) having microstructures (convex top surface 52a, fig. 4A) with the polymer (56) flowing into the microstructures when applied to the mold (52);  	pressing (fig. 4B with an adhesive) an inorganic substrate (metal mold 60, fig. 4B) [0026] onto the polymer (56);  	curing (light or thermal curing, [0026])  the polymer (56) to fix the polymer (56) to the inorganic substrate (60) to form the optical element (62, fig. 4C) [0027] from the polymer (56) and the inorganic substrate (60), the optical element (62) having microstructures (convex top surface, fig. 4C) formed by the microstructures (concave top surface, fig. 4A) in the mold (52); and  	releasing (removed, [0027]) the optical element (62) from the mold (52) Oganesian, fig. 4A-4C).  	Regarding claim 20, Oganesian teaches the method of claim 1, wherein the polymer (56) is a flowable oxide (polydimethylsiloxane/PDMS 56, fig. 4B) [0026].  	PDMS is considered a flowable oxide because it is consistent with the flowable oxide of the invention that is disclosed to include methyl siloxane ([0044] of the publication of the instant application).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US Pat. 8742406. 	Regarding claim 4, Leung teaches the method of claim 2, further comprising removing (dissolving the photoresist, (col. 5/lines 5-6)) the sacrificial layer (202) but fails to teach wherein the removing the sacrificial layer (202) is done after releasing the optical element (208+210) from the mold (206). 	However, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the sequence of dissolving/removing the sacrificial layer/photoresist layer because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 (IV) (C).

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US Pat. 8742406 as applied to claim 4 above, and further in view of Zhang et al. US PGPub. 2016/0075987. 	Regarding claim 5, Leung does not teach the method of claim 4, wherein removing the sacrificial layer (photoresist 202) includes applying phosphoric acid, oxygen plasma treatment, or organic solvent to the mold (206) or the optical element (210+208). 	However,  Zhang teaches a method of removing a photoresist layer/sacrificial layer by oxygen plasma [0136] (Zhang et al., [0136]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the method of removing the photoresist as taught by Leung with the oxygen plasma method as taught by Zhang because oxygen plasma is a well-known method in the art and such substitution is art recognized equivalence for the same purpose (removing photoresist) to obtain predictable results such as a complete removal of the photoresist without residues (see MPEP 2144.06).
 	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US Pat. 8742406 as applied to claim 1 above, and further in view of Kalutarage et al. US PGPub. 2017/0114465. 	Regarding claim 8, Leung does not teach the method of claim 1, wherein curing the polymer (polydimethylsiloxane 56, fig. 4B) [0026] includes annealing the polymer (56) and the inorganic substrate (60).  	However, Kalutarage teaches a method of curing a polymer including steam annealing [0046] (Kalutarage et al., [0046]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the method of curing the polymer as taught by Leung with the steam annealing method as taught by Kalutarage because steam annealing is a well-known method in the art and such substitution is art recognized equivalence for the same purpose (curing polymer containing SiO) to obtain predictable results such a resultant film containing SiO (see MPEP 2144.06). 	Regarding claim 9, Leung in view of Kalutarage teaches the method of claim 8, wherein the annealing is further defined as steam annealing [0046] (Kalutarage et al., [0046]). 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US Pat. 8742406 as applied to claim 1 above, and further in view of Prather et al. US PGPub. 2005/0032272. 	Regarding claim 12, Leung does not teach the method of claim 1, wherein applying the polymer (56) to the mold (52) includes spinning the polymer onto the mold (52).  	However, Prather teaches a method of applying a polymer to a mold [Abs] comprising spinning [Abs] the polymer onto the mold  (Prather et al., [Abs]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the method of applying the polymer as taught by Leung with spinning method as taught by Prather because spinning is a well-known method in the art and such substitution is art recognized equivalence for the same purpose (applying polymer or other layers to a mold or substrate) to obtain predictable results such a resultant film having uniformity (see MPEP 2144.06). 	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US Pat. 8742406 as applied to claim 1 above, and further in view of Hayashi et al. US PGPub. 2014/0335215. 	Regarding claim 13, Leung does not teach the method of claim 1, further comprising forming the mold (206) by applying a mask to a blank and subsequently etching the blank.  	However, Hayashi teaches a method (fig. 1) of forming a mold (30, fig. 1(f)) [0006] comprising forming the mold (30) by applying a mask (resist 20, fig. 1(a)) [0006] or (hard mask12, fig. 1(a)) [0089] to a blank (10, fig. 1(a)) [0089] and subsequently etching [0111] the blank (10) (Hayashi et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the method of forming the mold as taught by Leung with the method of forming the mold as taught by Hayashi in order to form a mold with excellent adhesion to glass and have a pattern with high resolution (Hayashi et al., [0029]). 	Regarding claim 14, Leung in view of Hayashi teaches the method of claim 13, wherein the mask (20) is a photoresist material (resist 20, fig. 1(a)) [0006] and the etching includes plasma etching [0111] (Hayashi et al., [0111]). 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US Pat. 8742406 and Hayashi et al. US PGPub. 2014/0335215 as applied to claim 13 above, and further in view of Taniguchi et al. US PGPub. 2014/0234468. 	Regarding claim 15, Leung in view of Hayashi teaches the method of claim 13, wherein the mask (12) is a hard mask (hard mask12, fig. 1(a)) [0089]  but fails to teach wherein the etching includes wet etching.  	However, Taniguchi teaches a method of forming a mold (fig. 1) comprising using a hard mask (12, fig. 1) [0104] for etching  the mold (11, fig. 1) [0104] using wet etching [0104] (Taniguchi et al., fig. 1, [0104]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the method of etching the mold as taught by Leung with wet etching method as taught by Taniguchi because wet etching is a well-known method in the art and such substitution is art recognized equivalence for the same purpose (etching molds/substrates) to obtain predictable results such a resultant mold with precise patterns and little residues (see MPEP 2144.06).  	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US Pat. 8742406 and Hayashi et al. US PGPub. 2014/0335215 as applied to claim 13 above, and further in view of Tsuchimura et al. US PGPub. 2011/0318691. 	Regarding claim 16, Leung in view of Hayashi does not teach the method of claim 13, wherein the blank (10) is nitride.  	However, Tsuchimura teaches a method of making a mold [0549] using a blank/substrate made of silicon nitride [0549 (Tsuchimura et al., [0549]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of blank for the mold as taught by Hayashi for the nitride blank taught by Tsuchimura because nitrides are well-known in the art and such substitution is art recognized equivalence for the same purpose (blanks for creating molds) to obtain predictable results such a resultant mold that is easy to work with in terms of etching and forming patterns (see MPEP 2144.06). 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US Pat. 8742406 and Hayashi et al. US PGPub. 2014/0335215 as applied to claim 13 above, and further in view of Kriman et al. US PGPub. 2017/0090294. 	Regarding claim 17, Leung in view of Hayashi does not teach the method of claim 13, wherein the blank (10) is metal.  	However, Kriman teaches a method of making a mold using a metal blank [0010] (Kriman et al., [0010]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of blank for the mold as taught by Hayashi for the metal blank taught by Kriman because metals are well-known in the art and such substitution is art recognized equivalence for the same purpose (blanks for creating molds) to obtain predictable results such a resultant mold that is easy to work with in terms of etching and forming patterns (see MPEP 2144.06).
Allowable Subject Matter
Claims 6-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	the method wherein “curing the polymer to the inorganic substrate removes a part line therebetween” as recited in claim 6 and in combination with the rest of the limitations of claim 1; 	the method wherein “the optical element is monolithic after curing the polymer” as recited in claim 7 and in combination with the rest of the limitations of claim 1; and 	the method wherein “the inorganic substrate is silicon and the polymer is silicon after being cured” as recited in claim 19 and in combination with the rest of the limitations of claim 1. 	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892